UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6334



LEONARD CARTER,

                                            Plaintiff - Appellant,

          versus

COMMONWEALTH OF VIRGINIA; R. A. YOUNG, Regi-
onal Administrator; A. D. ROBINSON, Warden;
KEITH DAVIS, AWP; B. L. JOHNSON, Treatment
Programs Supervisor; UNKNOWN PINCHBECK, Coun-
selor; C. W. FITZGERALD; V. L. FOSTER; A. W.
GRAHAM, Counselor; SCOTT L. LAMBERT, Coun-
selor; D. CHAFLIN, Counselor; J. WOODSON,
Counselor,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-97-558)


Submitted:   July 2, 1998                  Decided:   July 27, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Leonard Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court’s order dismissing

without prejudice his 42 U.S.C. § 1983 (1994) action. The district

court’s order of dismissal is not appealable. See Domino Sugar

Corp. v. Sugar Workers’ Local Union 392, 10 F.3d 1064, 1066-67 (4th

Cir. 1993). A dismissal without prejudice is final if “no amendment

[to the complaint] could cure defects in the plaintiff’s case.” Id.

at 1067 (citation omitted). In ascertaining whether a dismissal

without prejudice is reviewable in this court, the court must

determine “whether the plaintiff could save his action by merely

amending the complaint.” Id. at 1066-67.

     Appellant could refile his complaint once he has particu-

larized his complaint, as directed by the district court. We there-

fore dismiss the appeal for lack of jurisdiction because we find

the dismissal of the complaint without prejudice is not appealable.

     We deny Carter’s motions for appointment of counsel, to pro-

ceed on appeal in forma pauperis, for a jury trial, and for produc-

tion of documents. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                         DISMISSED




                                2